DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-13 and 16-18 in the reply filed on 07/15/2022 is acknowledged.  Applicant specifically traverses the Species election requirement between Species IA and Species IB. The traversal is on the ground(s) that Species IB further describes the structure of a core/shell in Species IA .  This is not found persuasive because “sea island structure” is a distinct from the structure of particles in Species IA and require a different field of search. Furthermore, sea island structure does not refer specifically to the core/shell embodiment but is a distinct embodiment of the base particle as explained in par. [0094] of the present specification. The requirement is still deemed proper and is therefore made FINAL.
Claims 14-15 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 3: reference characters 1Y, 2Y, 3Y, 5Y, 6Y, 1M, 2M, 3M, 5M, 6M, 1C, 2C, 3C, 5C, 6C, 1K, 2K, 3K, 5K and 6K are not mentioned or described in the specification.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “DOWFAX 2A1”, which is a trade name or a mark used in commerce, has been noted in this application on page 103 of the specification. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 contains the limitation “larger amount”, referring to the relative amounts of styrene resin to (meth)acrylate resin. It is not clear if this is supposed to be a larger amount by volume or by mass.  In view the use of “by mass” when dealing with contents of the composition of the pressures sensitive adhesive particle in claims 1 and 4-6, the Examiner is interpreting “larger amount” as referring to a content of a styrene resin to (meth)acrylate resin being higher by mass. Appropriate clarification is required.

Claim Rejections - 35 USC § 112
Claim 11 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the same (meth)acrylate" in claim 1.  There is insufficient antecedent basis for this limitation in the claim when referring to “the styrene resin”. Claim 1 does not contain a limitation referring to a (meth)acrylate as part of the styrene resin polymerization components.
Claim 17 contains the limitation “wherein the shell layer contains the styrene resin”. Claim 16 contains the limitation “a core that contains the styrene resin and the (meth)acrylate resin”. It is unclear if therefore if “the styrene resin” is present in both the core and the shell in claim 17 or if the styrene resin is now present as a separate structure from the core which only comprises the (meth)acrylate resin. Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimojo (U.S. 5,250,382) in view of Onuma et al. (U.S. App. Pub. No. 2005/0026065).
Regarding claim 1, Shimojo teaches a pressure sensitive adhesive particle (toner particle, Abstract; Col. 7, lines 1-3) comprising: 
a styrene resin (higher Tg resin, matrix resin, Abstract; col. 40, lines 50-56); and
a (meth)acrylate resin (lower Tg resin, domain resin, Abstract), wherein the (meth)acrylate resin contains two kinds of (meth)acrylates as a polymerization component (col. 12, lines 15-18; 33-41; and 51-60),
wherein a weight proportion of the (meth)acrylates to a total of polymerization components of the (meth)acrylate resin is 90% by weight or more (can contain just the two (meth)acrylates, Col. 12, lines 15-18; 33-41; and 51-60). 
The pressure sensitive adhesive particle has two glass transition points (Abstract), wherein a difference between a lowest glass transition temperature and a highest glass transition temperature being 30° C or higher (col. 11, lines 31-36 teaches that the difference should be at least 10oC, the prior art reference therefore substantially overlaps with the presently claimed range is therefore obvious MPEP 2144.05). 
Shimojo teaches inclusion of an external additive in the form of hydrophobic silica on the surface of the toner material. (col. 72, lines 10-13).
Shimojo does not teach the arithmetic average roughness Ra of the toner particle.
Onuma et al. teaches a toner composition comprising toner particles made of a binder resin having improved performance in particular physical properties such as diameter, circularity and surface roughness. (Abstract, par. [0035]-[0036]). Onuma et al. teaches that the toner particles wherein external additives have been included (such as disclosed in Shimojo, above), the average surface roughness of the toner particles should be in the range of 10 nm or more and 26 nm or less (i.e. 0.005 to 0.026 microns). (par. [0057]). Onuma et al. teaches that when the surface roughness is outside of this disclosed range, the toner particles with external additives suffer from reduced fluidity and reduce the image quality by causing spotting due to faulty charging. (Id.)
It would have been obvious to one of ordinary skill in the art to control the surface roughness of the toner particles disclosed in Shimojo such that they meet the average surface roughness requirements set forth in Onuma et al.
One of ordinary skill in the art would have found it obvious to control the surface roughness of the toner particles in Shimojo for the purpose of producing a toner product that does not suffer from the fluidity and spotting problems disclosed in Onuma et al. The disclosed range in Onuma et al. completely lies within the claimed range and therefore reads on the claimed range of 0.005 µm to 0.100 µm.

Regarding claim 2, the average surface roughness range disclosed in Onuma et al. substantially overlaps with the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
Regarding claim 3, Shimojo teaches using titanium dioxide particles as an external additive. (col. 24, lines 18-29). Shimojo further teaches inclusion of an external additive in the form of hydrophobic silica on the surface of the toner material. (col. 72, lines 10-13).
Regarding claim 6, Shimojo teaches that the weight proportion of styrene to total polymerization components for the styrene resin is from 60% by weight to 95% by weight (81% (243/(243+57), Col. 40, lines 50-56).
Regarding claim 7, Shimojo teaches that the weight ratio among the two kinds of (meth)acrylates as the polymerization components for the (meth)acrylate resin is from 80:20 to 20:80 (the resin for the domain can contain 2-ethylhexyl acrylate, Col. 12, lines 15-18 and 40-41; and butyl acrylate as a carboxyl group-containing vinyl monomer in the amount of 1 to 30% by weight, Col. 12, lines 51-64; therefore, the ratio would be 99:1 to 70:30).
Regarding claim 8, Shimojo teaches that a difference in carbon number between alkyl groups of the two kinds of the alkyl (meth)acrylates as the polymerization components for the (meth)acrylate resin is from 1 to 4 (the resin for the domain can contain 2-ethylhexyl acrylate, Col. 12, lines 15-18 and 40-41; and butyl acrylate as a carboxyl group-containing vinyl monomer, Col. 12, lines 51-64).
Regarding claims 9-10, Shimojo teaches that the styrene resin further contains a (meth)acrylate as the polymerization component (Col. 40, lines 50-56). Shimojo teaches that the (meth)acrylate resin contains 2-ethyl hexyl acrylate and n-butyl acrylate as the polymerization component (the resin for the domain can contain 2-ethylhexyl acrylate, Col. 12, lines 15-18 and 40-41; and butyl acrylate as a carboxyl group-containing vinyl monomer, Col. 12, lines 51-64).
Regarding claims 11-12, Shimojo teaches that the styrene resin and the (meth)acrylate resin may contain the same (meth)acrylate as the polymerization component (the resin for the domain can contain 2-ethylhexyl acrylate, Col. 12, lines 15-18 and 40-41; and butyl acrylate as a carboxyl group-containing vinyl monomer, Col. 12, lines 51-64; butyl acrylate in the matrix resin: Col. 40, lines 50-56).
Regarding claim 13, Shimojo teaches wherein a content of the styrene resin is larger than a content of the (meth)acrylate resin (70/30, Table 1, Examples 3 and 7; styrene resin is the matrix, (meth)acrylate resin is the domain).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimojo (U.S. 5,250,382) in view of Onuma et al. (U.S. App. Pub. No. 2005/0026065), further in view of Ko et al. (JP H09-62033A)
Paragraph citations to Ko et al. below refer to the machine translation document included with this office action.
Shimojo and Onuma et al. are relied upon as described in the rejection of claims 1 and 3, above.
Shimojo discloses using both silica and titanium dioxide as an external additive on the surface of the toner particles. (col. 24, lines 18-29 and col. 72, lines 10-13).).  Shimojo teaches that the amount of silica is used in an amount of 0.5 parts per 100 parts of the toner particles. (col. 47, lines 45-51) Shimojo does not disclose the content of titanium dioxide used as an external additive on the surface of the toner particles.
Ko et al. is directed to multicolor toner particles (par. [0014]) having external additives on the outer surface including silica and titanium dioxide (par. [0011]). Ko et al. teaches that hydrophobic silica is useful for improving toner fluidity but greatly changes the charge amount due to humidity changes and titanium dioxide reduces the change in charge amount due to humidity but has a small effect on toner fluidity. (par. [0011]). Ko et al. teaches that the content of titanium dioxide should be in the range of 0.1 to 2 wt% with respect to the toner particles for purposes of improving charging characteristics of the toner without causing contamination of the inside of the apparatus in which the toner is used. (par. [0027]).
It would have been obvious to one of ordinary skill in the art include titanium dioxide particles as an external additive in Shimojo in an amount disclosed in Ko et al.
One of ordinary skill in the art would have found it obvious to include titanium dioxide in Shimojo in amounts disclosed in Ko et al. in order to improve the charging characteristics provided by the titanium dioxide without having an excessive amount which would cause contamination on the inside of an apparatus containing the toner, as disclosed in Ko et al. The range taught by Ko et al. is wholly within and therefore reads on the claimed range of 0.01 to 20 parts by mass in claim 4 and 0.1 to 10 parts by mass in claim 5. MPEP 2144.05.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shimojo (U.S. 5,250,382) in view of Onuma et al. (U.S. App. Pub. No. 2005/0026065), further in view of Chonan et al. (U.S. App. Pub. No. 2018/0275544)
Shimojo and Onuma et al. are relied upon as described in the rejection of claim 1, above.
Shimojo does not teach the temperature at which the resin of the toner particle has a viscosity of 10000 Pa.s under a pressure of 4 MPa.
Chonan et al. teaches a toner composition comprising a styrene resin, a (meth)acrylic acid ester rein and an oxidative polymerizable compound. (Abstract). Chonan et al. teaches that the toner particle should exhibit a fluidity under pressure such that the temperature at which a viscosity of 10000 Pa.s is exhibited by the resin under pressures of 1MPa and 10 MPa, the difference between the temperatures is greater or equal than 20oC. (par. [0173]). In particular, Chonan recognizes that the temperature at which the resin exhibits a particular viscosity under different pressures is result effective in improving the toner properties including adhesiveness to the recording medium and pressure fixing properties of the toner. (par. [0175]-[0178]). When the pressure is set to 10 MPa, the temperature value should greater than 60oC but less than 140oC. (par. [0177]-[0178]).
Thus, while not specifically disclosing the value of the temperature under 4 MPa conditions at which resin has a viscosity of 10000 Pa.s, it would have been obvious to one of ordinary skill in the art to optimize the composition of the toner resin in Shimojo such that the temperature at which the resin exhibits a viscosity of 10000 Pa.s under various pressure conditions, including pressures falling in between 1 MPa and 10 MPa based on the disclosure of Chonan et al. regarding the improved properties when the difference in temperatures between the high end and low end of the pressure range is greater than 20oC. (par. [0175]).
One of ordinary skill in the art would have found it obvious to optimize the temperature ranges in order to improve the toner adhesiveness and pressure fixing properties discussed in Chonan, above. Since Chonan et al. explicitly recognizes that this property achieves a recognized result, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success of improving the properties of the toner in Shimojo based on the teachings of the secondary reference. MPEP 2144.05 II A and B.


Claims 1-3, 6-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (U.S. Pat. Pub. 2009/0226834) in view of Onuma et al. (U.S. App. Pub. No. 2005/0026065).
Regarding claim 1, Matsumura teaches a pressure sensitive adhesive particle (Abstract; Paragraph [0016]) comprising: 
a styrene resin (high Tg resin, Abstract; Paragraphs [0036] and [0209]); and
 a (meth)acrylate resin (low Tg resin, Abstract; Paragraph [0036], Example 1: par. [0209]-[0216]), 
wherein the (meth)acrylate resin contains two kinds of (meth)acrylates as a polymerization component (Paragraph [0036]: addition polymerization resin including one or more of a homopolymer or copolymer of the listed monomers, [0216]), wherein a weight proportion of the (meth)acrylates to a total polymerization of components of the (meth)acrylate resin is 90% by weight or more (disclosure in par. [0036] contemplates resins containing just the two (meth)acrylates, which would therefore have a methacrylate content greater than 90%)
The adhesive particle has two glass transition points (Abstract), wherein a difference between a lowest glass transition temperature and a highest glass transition temperature of the pressure sensitive adhesive is 30° C or higher (Abstract), 
 Matsumura teaches wherein an external addition amount of the silica particles is 1 part by weight to 3 parts by weight with respect to 100 parts by weight of adhesive mother particles included in the pressure sensitive adhesive particle (3 parts by weight, Paragraph [0231], 1.5 parts of silica per 50 parts of adhesive particles).
Matsumara does not teach the arithmetic average roughness Ra of the toner particle.
Onuma et al. teaches a toner composition comprising toner particles made of a binder resin having improved performance in particular physical properties such as diameter, circularity and surface roughness. (Abstract, par. [0035]-[0036]). Onuma et al. teaches that the toner particles wherein external additives have been included (such as disclosed in Shimojo, above), the average surface roughness of the toner particles should be in the range of 10 nm or more and 26 nm or less (i.e. 0.005 to 0.026 microns). (par. [0057]). Onuma et al. teaches that when the surface roughness is outside of this disclosed range, the toner particles with external additives suffer from reduced fluidity and reduce the image quality by causing spotting due to faulty charging. (Id.)
It would have been obvious to one of ordinary skill in the art to control the surface roughness of the toner particles disclosed in Matsumara such that they meet the average surface roughness requirements set forth in Onuma et al.
One of ordinary skill in the art would have found it obvious to control the surface roughness of the toner particles in Matsumara for the purpose of producing a toner product that does not suffer from the fluidity and spotting problems disclosed in Onuma et al. The disclosed range in Onuma et al. completely lies within the claimed range and therefore reads on the claimed range of 0.005 µm to 0.100 µm. MPEP 2144.05

Regarding claim 2, the average surface roughness range disclosed in Onuma et al. substantially overlaps with the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
Regarding claim 3, Matsumura teaches further comprising: silica particles (Paragraph [0149]; TS720, Paragraph [0231]) or titanium oxide particles as an external additive (Paragraph [0149]). 
Regarding claim 6, Matsumara teaches a weight proportion of styrene to total polymerization components for the styrene resin is from 60% by weight to 95% by weight (about 73.5% (450/(450+150+12), Paragraph [0209]).
Regarding claim 7, Matsumura does not explicitly teach a weight ratio among the two kinds of (meth)acrylates as the polymerization components for the (meth)acrylate resin is from 80:20 to 20:80. However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955). MPEP 2144.05 (II). 
Matsumura does teach that the (meth)acrylate resin may contain two kinds of (meth)acrylates as the polymerization components (as discussed above) and further that the toner resin having a sea-island structure such that the glass transition temperature difference between the resin of the sea and island phase should be 30oC or more. (par. [0035]). One of ordinary skill in the art would have understood therefore that the selection of the (meth)acrylate monomers disclosed in par. [0036] and relative amounts thereof for the low Tg resin material would be, at least in part, such that the glass transition temperature difference property is 30oC or higher when comparted to the high Tg resin. It would therefore have been obvious to one of ordinary skill in the art to optimize the relative amounts of each components used in the (meth)acrylate resin.

	
Regarding claim 8, Matsumura teaches wherein a difference in carbon number between alkyl groups of the two kinds of the alkyl (meth)acrylates as the polymerization components for the (meth)acrylate resin is from 1 to 4 (the (meth)acrylates can be butyl acrylate and 2-ethylhexyl acrylate, Paragraph [0036]).
Regarding claims 9-10, Matsumura teaches wherein the styrene resin further contains a (meth)acrylate as the polymerization component (Paragraphs [0036] and [0209]). Matsumura teaches wherein the (meth)acrylate which is a polymerization component for the styrene resin is selected from n-butyl acrylate or 2-ethyl hexyl acrylate (Paragraphs [0036] and [0209]).
Regarding claims 11-12, Matsumura teaches wherein the styrene resin and the (meth)acrylate resin contain the same (meth)acrylate as the polymerization component (the (meth)acrylate components of the (meth)acrylate resin can be butyl acrylate and 2-ethylhexyl acrylate, Paragraphs [0036] and [0209]). Matsumura teaches wherein the (meth)acrylate resin contains 2-ethyl hexyl acrylate and n-butyl acrylate as the polymerization component (Paragraph [0036]).
Regarding claim 13, Matsumura teaches wherein a content of the styrene resin is larger than a content of the (meth)acrylate resin (Paragraphs [0032]-[0034] and Toner Example 2, Paragraph [0241]; High Tg resin = styrene resin; Low Tg resin = (meth)acrylate resin).
Regarding claim 16, Matsumura teaches further comprising: a core portion that contains the styrene resin and the (meth)acrylate resin and a shell layer that covers the core portion (Paragraph [0170], last sentence).
Regarding claim 17, Matsumura teaches wherein the shell layer contains the styrene resin (high Tg resin, Paragraph [0170]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (U.S. Pat. Pub. 2009/0226834) in view of Onuma et al. (U.S. App. Pub. No. 2005/0026065), further in view of Ko et al. (JP H09-62033A)
Paragraph citations to Ko et al. below refer to the machine translation document included with this office action.
Matsumura and Onuma et al. are relied upon as described in the rejection of claims 1 and 3, above.
Matsumura discloses using both silica and titanium dioxide as an external additive on the surface of the toner particles. (par. [0147].).  Matsumura teaches that the amount of silica is used in an amount of 1.5 parts per 100 parts of the toner particles. (par. [0231] and [0247]) Matsumura does not disclose the content of titanium dioxide used as an external additive on the surface of the toner particles.
Ko et al. is directed to multicolor toner particles (par. [0014]) having external additives on the outer surface including silica and titanium dioxide (par. [0011]). Ko et al. teaches that hydrophobic silica is useful for improving toner fluidity but greatly changes the charge amount due to humidity changes and titanium dioxide reduces the change in charge amount due to humidity but has a small effect on toner fluidity. (par. [0011]). Ko et al. teaches that the content of titanium dioxide should be in the range of 0.1 to 2 wt% with respect to the toner particles for purposes of improving charging characteristics of the toner without causing contamination of the inside of the apparatus in which the toner is used. (par. [0027]).
It would have been obvious to one of ordinary skill in the art include titanium dioxide particles as an external additive in Matsumura in an amount disclosed in Ko et al.
One of ordinary skill in the art would have found it obvious to include titanium dioxide in Matsumura in amounts disclosed in Ko et al. in order to improve the charging characteristics provided by the titanium dioxide without having an excessive amount which would cause contamination on the inside of an apparatus containing the toner, as disclosed in Ko et al. The range taught by Ko et al. is wholly within and therefore reads on the claimed range of 0.01 to 20 parts by mass in claim 4 and 0.1 to 10 parts by mass in claim 5. MPEP 2144.05.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (U.S. Pat. Pub. 2009/0226834) in view of Onuma et al. (U.S. App. Pub. No. 2005/0026065), further in view of Chonan et al. (U.S. App. Pub. No. 2018/0275544)
Matsumura and Onuma et al. are relied upon as described in the rejection of claim 1, above.
Matsumura does not teach the temperature at which the resin of the toner particle has a viscosity of 10000 Pa.s under a pressure of 4 MPa.
Chonan et al. teaches a toner composition comprising a styrene resin, a (meth)acrylic acid ester rein and an oxidative polymerizable compound. (Abstract). Chonan et al. teaches that the toner particle should exhibit a fluidity under pressure such that the temperature at which a viscosity of 10000 Pa.s is exhibited by the resin under pressures of 1MPa and 10 MPa, the difference between the temperatures is greater or equal than 20oC. (par. [0173]). In particular, Chonan recognizes that the temperature at which the resin exhibits a particular viscosity under different pressures is result effective in improving the toner properties including adhesiveness to the recording medium and pressure fixing properties of the toner. (par. [0175]-[0178]). When the pressure is set to 10 MPa, the temperature value should greater than 60oC but less than 140oC. (par. [0177]-[0178]).
Thus, while not specifically disclosing the value of the temperature under 4 MPa conditions at which resin has a viscosity of 10000 Pa.s, it would have been obvious to one of ordinary skill in the art to optimize the composition of the toner resin in Matsumura such that the temperature at which the resin exhibits a viscosity of 10000 Pa.s under various pressure conditions, including pressures falling in between 1 MPa and 10 MPa, based on the disclosure of Chonan et al. regarding the improved properties when the difference in temperatures between the high end and low end of the pressure range is greater than 20oC. (par. [0175]).
One of ordinary skill in the art would have found it obvious to optimize the temperature ranges in order to improve the toner adhesiveness and pressure fixing properties discussed in Chonan, above. Since Chonan et al. explicitly recognizes that this property achieves a recognized result, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success of improving the properties of the toner in Matsumura based on the teachings of the secondary reference. MPEP 2144.05 II A and B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M-F: 8 am to 4 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/3/2022